AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina



                       Suzanne Young
                          Plaintiff
                             v.                                            Civil Action No.      0:18-01601-JMC


 AMISUB of South Carolina d/b/a Piedmont Medical
                    Center
                  Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .


O other: the Plaintiff shall take nothing of the Defendant and this action is dismissed without prejudice.




This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having accepted the
Report and Recommendation of Magistrate Judge Shiva V. Hodges which grants the defendant’s motion to compel
arbitration and dismiss.


Date: November 1, 2018                                                    CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
